Citation Nr: 1400569	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-35 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a respiratory disorder.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from April 1958 to May 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  This matter was remanded in February 2011, June 2013, and September 2013 for further development.  

The issue of entitlement to service connection for a nervous disorder has been raised by the record.  Specifically, the Veteran reported to the April 2012 VA examiner that his claim for nerve damage was supposed to be a claim for a nervous disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no medical diagnosis of current chronic respiratory disorder.


CONCLUSION OF LAW

The criteria for an award of service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a June 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded a VA examination in October 2013, which is fully adequate.  The examiner noted that she reviewed the claims file in conjunction with the examination, and she provided an opinion accompanied by a rationale that took into account the Veteran's competent reports of symptoms and the medical evidence.  Consequently, the RO has complied with the Board's September 2013 remand directives, and the duties to notify and to assist have been met.  

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he suffers from a respiratory disability as a result of being struck by lightning in service.  Although it has not specifically been confirmed that he was struck by lightning, the JSRRC was able to confirm that on July 29, 1958, there were six Fort Jackson, South Carolina soldiers on a field expedition that were struck by a bolt of lightning.  Five were hospitalized in good condition.  On this information, and resolving any doubt in his favor, the Board accepts as fact that the Veteran was struck by lightning.

The service treatment records reflect that the Veteran was diagnosed with an upper respiratory infection in November 1958.  His separation examination was normal.  In the March 1960 Report of Medical History, when asked if he ever had shortness of breath, he responded affirmatively (by checked box).  He handwrote "shortness of breath - no trouble now."  

Post service treatment reports reflect that the Veteran had numerous respiratory problems in the 1970s.  In September 1975, he had a cough and runny nose that was diagnosed as a common cold.  In April 1976 and August 1976, he was diagnosed with an upper respiratory infection (URI).  In September 1976, he experienced nasal congestion, sneezing, and coughing.  It was thought to be due to allergies.  In February 1977 and March 1977, the Veteran was diagnosed with another URI.  He was diagnosed with common colds in December 1977 and September 1978.  Finally, he was diagnosed with another URI in July 1980. 

Outpatient treatment records reflect that the Veteran had a cold in March-April 2009.

An August 2009 treatment report reflects that the Veteran's lungs were clear to auscultation bilaterally.  Furthermore, August 2009 x-rays reflect that the lungs were clear and well expanded.  

The Veteran underwent VA examinations in April 2012 and July 2013.  Both examiners found that it was less likely than not that the Veteran's alleged respiratory disability was related to service.    

The July 2013 VA examiner noted that the Veteran has been a patient with VA since 2003, and that he has never been on any respiratory medications or inhalers.  Instead, the Veteran had only been treated with lordatine for environmental allergies, and has not been treated for shortness of breath or respiratory difficulties since 2003.  

The April 2012 and July 2013 examination reports were inadequate because the examiners failed to consider the Veteran's current complaints, specifically, his April 2012 complaint of recurring episodes of shortness of breath.

The Veteran therefore underwent another VA examination in October 2013.  The examiner reviewed the claims file in conjunction with the examination.  The examiner acknowledged that the Veteran has had intermittent respiratory infections through the years.  She also noted that he had not been treated for any for several years.  Moreover, she found that the Veteran does not currently have a diagnosis of any lung disability, nor is he on any medication for any lung disability.  She opined that the Veteran's alleged disability is less likely than not related to service.  She noted that the Veteran has had intermittent colds through the years resulting in upper respiratory symptoms, however, all have been self limiting and not chronic in nature. She found that the Veteran does not have any respiratory condition and therefore, none of the service or post service events are relevant and none are related to any chronic condition.  

The Board finds that the service treatment records include a single diagnosis of an upper respiratory infection (in November 1958).  However, the separation examination was normal and the Veteran acknowledged in his March 1960 Report of Medical History that he was no longer having any trouble with shortness of breath.  He had intermittent upper respiratory symptoms since service.  However, the medical evidence reflects that each of these episodes has been self-limiting and not chronic in nature.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of a respiratory disability fall outside the realm of common knowledge of a lay person.  

Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the only competent medical opinion weighs against the claim.  Moreover, the lay evidence, while competent for the purpose of merely identifying respiratory symptoms, is not competent with respect to establishing that such symptoms are representative of a chronic disease entity, as this is a complex medical issue.  None of the circumstances set forth in Jandreau are applicable and thus the lay evidence cannot establish current disability here.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a respiratory disorder claimed as a breathing condition must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

   
ORDER

Entitlement to service connection for a respiratory disorder claimed as a breathing condition is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


